UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1497


In Re:   MOHAMMED A. SERDAH,

                Petitioner.




   On Petition for Writ of Mandamus.         (7:11-cv-00023-sgw-mfu)


Submitted:   May 13, 2011                        Decided:   May 25, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mohammed A. Serdah, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohammed A. Serdah petitions for writs of mandamus and

prohibition seeking unspecified relief and seeking clarification

of a federal statute.               Serdah also moves this court to stay the

hearing scheduled before the district court on May 19, 2011.                                 We

deny    the     motion        for   stay    and     conclude     that        Serdah    is    not

entitled to relief.

              Writs of mandamus and prohibition are drastic remedies

and should be used only in extraordinary circumstances.                                Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976) (mandamus); In re

Vargas,    723        F.2d    1461,      1468   (10th    Cir.    1983)       (prohibition).

Further, such relief is available only when the petitioner has a

clear right to the relief sought, United States v. Moussaoui,

333 F.3d 509, 517 (4th Cir. 2003) (mandamus); Vargas, 723 F.2d

at 1468 (prohibition), and may not be used as a substitute for

appeal.       In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007) (mandamus); Vargas, 723 F.2d at 1468 (prohibition).

              We       conclude       that      Serdah       has       not     demonstrated

entitlement to a stay of the hearing scheduled by the district

court     and        accordingly      decline       Serdah’s       request.           We    also

conclude that Serdah has not satisfied the prerequisites for

issuance        of     a     writ   of     mandamus     or      writ    of     prohibition.

Accordingly, we deny the petition and the motion for stay.                                    We

deny any outstanding motions, including Serdah’s motion for the

                                                2
record to be forwarded.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    3